Exhibit32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Intermolecular,Inc. (the "Company") on Form10-K for the fiscal year ended December31, 2016, as filed with the Securities and Exchange Commission (the "Report"), Christian F. Kramer, President and Chief Executive Officer of the Company, does hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: • The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and • The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.
